Exhibit REVOLVING CREDIT NOTE $ March , 2008 FOR VALUE RECEIVED, the undersigned, BioTime, Inc., a California corporation (Borrower") hereby promises to pay to the order of ("Lender") the principal sum of DOLLARS ($) or such lesser amount as may from time to time be outstanding as the Loan pursuant to that certain Second Amended and Restated Revolving Line of Credit Agreement, dated February 15, 2008, between Borrower and Lender (the "Credit Agreement"), together with interest on the unpaid balance of the Loan at the rate or rates hereinafter set forth.This Revolving Credit Note is one of the Notes described in the Credit Agreement.All capitalized terms not otherwise defined in this Note shall have the meanings defined in the Credit Agreement. 1.
